department of the treasury int ernal revenue service washington d c of f i c e of c h i e f c ou n s e l date number release date tl-n-4402-00 cc pa apjp br rsgoldstein uilc internal_revenue_service national_office field_service_advice memorandum for gerald j o’toole new england district_counsel attn john mikalchus cc ner ned bos from nancy romano senior technician reviewer branch administrative provisions judicial practice cc pa apjp brdollar_figure subject computation of the assessment statute for a short_year return this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipients of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipients of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the tl-n-4402-00 issues discussed in the document require inspection or disclosure of the field_service_advice legend corporation a corporation b year year year s_short_year c_short_year issue when does did the period of limitations for the assessment of tax with respect to corporation a’s s_short_year expire conclusions it is not free from doubt but we think that the period of limitations for the assessment of tax with respect to corporation a’s s_short_year expired on april year facts prior to year corporation a properly elected to be treated as a small_business_corporation under sec_1362 on july year corporation b purchased corporation a’s outstanding_stock which terminated corporation a’s election to be treated as a small_business_corporation corporation b properly filed an election to treat its purchase of corporation a stock as a purchase of corporation a’s assets under sec_338 h corporation a and corporation b are calendar_year taxpayers corporation b and its subsidiaries including corporation a timely filed a request for an automatic_extension of time to file their consolidated_return for year corporation a filed its tl-n-4402-00 form_1120s for its s_short_year on april year on october year corporation a amended its form_1120s for its s_short_year corporation b and its subsidiaries timely filed a consolidated_income_tax_return for year which included corporation a’s c_short_year on september year the former shareholders of corporation a extended the statute_of_limitations on their individual returns for year to december year but corporation a will not agree to extend the period of limitations on assessment of tax for its s_short_year the service is auditing corporation a with respect to its s_short_year in the audit issues have been raised with respect to substantial adjustments that flow through to corporation a’s shareholders and with respect to a built-in gains tax_liability which is taxable at the entity level as we understand your request for advice you need our assistance only in determining the period of limitations on assessment of any_tax at the entity level law and analysis the amount of any_tax imposed by the internal_revenue_code generally must be assessed within years after the return was filed whether or not such return was filed on or after the date prescribed sec_6501 a return of tax imposed by the internal_revenue_code except tax imposed by chapter sec_3 or of the internal_revenue_code received before the last day prescribed by law or regulation is considered filed on such last day sec_6501 for purposes of sec_6501 the last day prescribed by law or regulation for filing a return is determined without regard to any extension of time for filing the return sec_301_6501_b_-1 sec_1362 provides that any taxable_year of a corporation in which a termination of an election to be treated as a small_business_corporation under sec_1362 takes effect unless the termination takes place on the 1st day of such year is an s_termination_year in the case of an s_termination_year the portion of such year ending before the 1st day for which the termination is effective shall be treated as a short taxable_year for which the corporation is an s_corporation sec_1362 the portion of the s_termination_year beginning on the 1st day that the termination is effective shall be treated as a short taxable_year for which the corporation is a c_corporation sec_1362 the due_date for filing the return for the short taxable_year for which the corporation is an s_corporation under sec_1362 is the same date by which the return for the short taxable_year for which the corporation is a c_corporation including any extensions thereof must be filed sec_1362 sec_1_1362-3 the intent of sec_1362 is to make certain that the s tl-n-4402-00 short_year return is not due before the c_short_year return h rep p the return for the short subchapter_s year will be due on the same date as the return for the short subchapter_c year is due similarly if a small_business_corporation becomes a member_of_an_affiliated_group of corporations filing consolidated_returns in a transaction other than a qualified_stock_purchase for which an election under sec_338 is made the s_short_year ends on the day before the 1st day for which the termination is effective sec_1_1502-76 in such cases the small_business_corporation generally must file a separate_return for any portion of its taxable_year for which income is not included in the consolidated_return filed by its common parent on or before the due_date including any extensions of time thereof for filing the consolidated_return sec_1_1502-76 sec_1_1502-76 applies to transactions occurring after date in general a corporation that is a calendar_year taxpayer is required to file any return made under sec_6012 by the 15th day of march of the year immediately following the close of the calendar_year sec_6072 corporations subject_to taxation under subtitle a are required to file a return under sec_6012 sec_6012 the secretary may grant a reasonable extension of time for filing any return although such extension of time may not exceed months unless the taxpayer is abroad sec_6081 in the case of a corporation the secretary must grant an automatic month extension if the corporation requests such extension on the prescribed form and if the corporation pays the amount properly estimated as tax before the date prescribed for payment of tax sec_6081 case development hazards and other considerations corporation a filed its return for its s_short_year on april year thus unless the s_short_year return was filed before the last day prescribed for filing such return without regard to any extension of time for filing the return the period of limitations for the assessment of the tax against corporation a expired years after the date on which the return was filed or april year see sec_6501 and b corporation a’s election to be treated as a small_business_corporation terminated after the first day of its year taxable_year therefore the due_date for corporation a to file its s_short_year return is the same date by which its c_short_year is due to subsections c through m inclusive of sec_6501 set forth exceptions to the 3-year period of limitations set forth in subsection a none of which are applicable to this case tl-n-4402-00 be filed including any extension thereof see sec_1362 see also sec_1_1502-76 as a calendar_year taxpayer corporation a would have had until march year to file its c_short_year return except that corporation b and its subsidiaries including corporation a received an extension of time to file their consolidated_year return including corporation a’s c_short_year until september year see sec_6072 and sec_6081 thus corporation a also had until september year to timely file its s_short_year return notwithstanding the above any extension of time for filing the return is disregarded when determining the last day for filing the return for purposes of sec_6501 sec_301_6501_b_-1 thus for purposes of sec_6501 the period of limitations for the assessment of a tax for corporation a’s c_short_year return expires on march year or the date years after the date on which the return was filed whichever is later further inasmuch as any extension of time is disregarded for purposes of sec_6501 the period of limitations for the assessment of tax for corporation a’s s_short_year also expires on march year or the date years after the date on which the return was actually filed whichever is later in this case corporation a filed its s_short_year return on april year accordingly we think that the period of limitations for assessment of tax expired on april year we note however that our answer is not free from doubt as stated above statutory due_date for filing the s_short_year return is the due_date for filing the c_short_year return including any extension thereof sec_1362 e b it therefore is arguable that the unextended due_date for the s_short_year return includes the extension provided for the c_short_year return and that for purposes of sec_6501 the period of limitations for the assessment of a tax for corporation a’s c_short_year return expires on september year or the date years after the date on which the return was filed whichever is later inasmuch as april year precedes september year the assessment_period would not expire before september year there are no cases that discuss the interplay between sec_1362 and the statute_of_limitations under sec_6501 nevertheless we do not think that congress intended to provide the service with additional time to assess the tax with respect to the s_short_year where the s_short_year and c_short_year returns were filed on the same day see h rep pincite the statute is clear that if the c_short_year return had been filed on april year the assessment_period would we note that sec_1_1502-76 is not applicable to the instant case because it is not effective for transactions occurring before date tl-n-4402-00 have expired on april year accordingly we think it is likely that a court would hold that the assessment_period for the s_short_year return expired on april year which date i sec_3 years after the date on which the s_short_year return was filed please call if you have any further questions cc michael p corrado assistant regional_counsel tl northeast region
